Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 4, 5, 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruhdorfer US2004/0255538 A1 (hereinafter ‘Ruhdorfer’).
In regard to claim 1, Ruhdorfer teaches a flooring assembly comprising at least a flooring unit (seen in the figure, also see [0002]), each said at least one flooring unit consisting of: 
a single stability core layer (1) having a top surface, a bottom surface and a plurality of edge surfaces (figure), at least two of said edge surfaces having an interlocking mechanism 
a sound attenuating acoustic layer (5 -see [0044]) attached to the bottom surface of the single stability core layer (by means of paper 3 as noted in [0044] Note that paper 3 is part of the sound attenuating acoustic layer for purposes of bonding as noted in [0021] and [0043] in a similar manner that Applicant’s layers are attached to each other adhesively (page 3 of Applicant’s disclosure)); and a finish layer (4) attached (by means of 2 which is part of the finish layer for attachment purposes) to the top surface of said single stability core layer (as seen in the figure), wherein: 
(1) each of said single stability core layer and said sound attenuating acoustic layer are polygonal (see [0024]), and 
(2) said assembly is attachable to a surface of a structure (see Field of Application [0002-0003] and [0018]), and 
(3) none of the edges of said sound attenuating acoustic layer have an interlocking mechanism (as seen in the figure) for attachment to an edge of an adjacent sound attenuating acoustic layer.
In regard to claim 8, Ruhdorfer teaches the claimed invention wherein said layers are attached to each other by an adhesive (see Rudhorfer [0044]).  
In regard to claim 13-15, Ruhdofer teaches the claimed invention is square or rectangular in shape and in the form of boards and tiles (see [0024]).  


Alternatively,
Claims 1, 4, 5, 9,10, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segaert et al. US 2015/0121793 A1 (hereinafter ‘Segaert’).
In regard to claim 1, Segaert teaches a flooring assembly comprising at least a flooring unit (1), each said at least one flooring unit consisting of: 
a single stability core layer (11) having a top surface, a bottom surface and a plurality of edge surfaces (see fig. 2), at least two of said edge surfaces having an interlocking mechanism (16) for attachment to the edge surfaces of the stability core of adjacent flooring units (see [0080]); 
a sound attenuating acoustic layer (10 see [0077]) attached to the bottom surface of the single stability core layer (fig. 2); and 
a finish layer (3) attached to the top surface of said single stability core layer, wherein: 
(1) each of said single stability core layer and said sound attenuating acoustic layer are polygonal (see fig. 1), and 
(2) said assembly is attachable to a surface of a structure (see [0001]), 
(3) none of the edges of said sound attenuating acoustic layer have an interlocking mechanism (see fig. 2) for attachment to an edge of an adjacent sound attenuating acoustic layer.
In regard to claim 4, both Ruhdorfer and Segaert independently teach the claimed invention wherein said interlocking mechanisms are tongue and groove construction along opposed lateral edges (see Ruhdofer figure and Segaert fig. 2) of said stability core.
In regard to claim 5, both Ruhdorfer and Segaert independently teach the claimed invention wherein said flooring unit is attachable (capable of being attached) to a surface of a structure by a mechanical connector extending through either or both of said sound attenuating acoustic layer and/or said backing layer, but not contacting said finish layer (Note this is a functional limitation that is met because the unit is fully capable of receiving a slanted fastener that does not extend through the finish layer –see MPEP 2114).  
In regard to claim 9, Brannstrom teaches the claimed invention wherein said finish layer comprises stone, wood, ceramic, metal, fabric, carpet, resin, rubber, polymer (see Segaert [0075], or bamboo.
In regard to claim 10, Brannstrom teaches the claimed invention wherein said single stability core layer comprises wood (see Segaert [0063]), rubber, polymeric, or resinous (see Ruhdorfer [0043]) material, or a fiber matrix material.
In regard to claim 16, both Ruhdorfer and Segaert teach the claimed invention wherein said building structure surface to which said assembly is attachable is a sub-floor (note that the units are fully capable of being attached –attachable- to any surface per MPEP 2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhdorfer in view of Liu US 2009/0269522 A1 (hereinafter ‘Liu’).
In regard to claims 6 and 7, Liu teaches a flooring assembly attached to a surface of a structure (208) by a nail (206) extending through the layers 106 and 108 but not contacting the finish layer (100).
It would have been obvious to one of ordinary skill in the art to attach the unit of Ruhdorfer to the surface by a nail, as taught by Liu, so as to prevent any moisture from filtering thru the finish layer and prevent relative movement between the floor units (see Liu [0031]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633